Barnhill, J.
The findings of fact, the conclusions of law and the opinion of the Commission in this cause are commendably full, clear and concise. The facts found are supported by the evidence and warrant the conclusion that the plaintiff is not entitled to compensation under the Workmen’s Compensation Act. Ch. 120, Public Laws 1929. The facts thus found, being supported by evidence, are conclusive. Lockey v. Cohen, Goldman & Co., 213 N. C., 356, 196 S. E., 342; Johnson v. Lumber Co., 216 N. C., 123; Baxter v. Arthur Co., 216 N. C., 276; Tindall v. Furniture Co., 216 N. C., 306; Clark v. Sheffield, 216 N. C., 375; McNeill v. Construction Co., 216 N. C., 744.
*305Tbe parties have filed comprehensive briefs in which they discuss (citing many authorities) whether the conduct of deceased constituted a departure from and an abandonment of his employment and whether the creation of an unnecessary hazard bars recovery. The facts found by the Commission make it unnecessary for us to discuss these questions.
The accident did not occur during a rest period between the times the deceased was required to make his rounds of inspection. It happened at a time when it was his duty to be engaged actively in the boiler room cleaning out grates and increasing the head of steam in the boilers and about 10 minutes before he was to start his next round of inspection. He had delegated these duties to his son, who was then engaged in the performance thereof, and had retired to a temporary and precarious resting place of his own construction and of his own choosing. These facts, which are established by uncontradicted evidence offered by claimants and the defendants, and which are found, in substance, by the Commission do not require the conclusion, as a matter of law, that the conduct of the deceased does not constitute a deviation from or an abandonment of his employment.
The judgment below is
Affirmed.